DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the amendments received 16 May 2022, the Examiner withdraws the Requirement for Election/Restriction.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to the abstract idea of displaying an indicator of total charge delivered over a period of time. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part a method for determining neural stimulation dosing for a neural stimulation system configured to provide a neural stimulation therapy with a neural stimulation dose, the method comprising: determining a total charge over a period of time for the neural stimulation dose of the neural stimulation therapy. All of these concepts relate to data collection and analysis concepts. The concept described in claim 1 is not meaningfully different than those data collection and analysis concepts found by the courts to be abstract ideas. As such, the description in claim 1 of displaying an indicator of total charge delivered over a period of time is an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitation of “a display”. The “display” is recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claim 10 recites, in part, a system for determining neural stimulation dosing for a neural stimulator configured to provide a neural stimulation therapy with a neural stimulation dose, wherein: the system is configured to determine a total charge over a period of time for the neural stimulation dose of the neural stimulation therapy. All of these concepts relate to data collection and analysis concepts. The concept described in claim 10 is not meaningfully different than those data collection and analysis concepts found by the courts to be abstract ideas. As such, the description in claim 10 of displaying an indicator of total charge delivered over a period of time is an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitation of “an interface”. The “interface” is recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claim 15 recites, in part, non-transitory machine-readable medium including instructions, which when executed by a machine, cause the machine to determine neural stimulation dosing for a neural stimulation system configured to provide a neural stimulation therapy with a neural stimulation dose by: determining a total charge over a period of time for the neural stimulation dose of the neural stimulation therapy. All of these concepts relate to data collection and analysis concepts. The concept described in claim 15 is not meaningfully different than those data collection and analysis concepts found by the courts to be abstract ideas. As such, the description in claim 15 of displaying an indicator of total charge delivered over a period of time is an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitation of “a display”. The “display” is recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-David et al (U.S. 7,974,693). Ben-David discloses (Figure 1) determining neural stimulation dosing for a neural stimulation system (col. 14, lines 7-25) configured to provide a neural stimulation therapy with a neural stimulation dose, the method comprising: determining a total charge over a period of time for the neural stimulation dose of the neural stimulation therapy; and displaying a dose meter on a display to provide an indicator of the total charge delivered over the period of time for the neural stimulation therapy (col. 17, lines 22-65).
Regarding claim 2, Ben-David discloses (col. 17, lines 31-65) the indicator of the total charge is for a current user-programmable neural stimulation dose for the neural stimulation therapy.
Regarding claim 3, Ben-David discloses (col. 17, lines 31-65) the indicator of the total charge is for a user- proposed neural stimulation dose for the neural stimulation therapy.
Regarding claim 4, Ben-David discloses (col. 17, lines 31-65) the indicator of the total charge is for both the current user-programmable neural stimulation dose and the user proposed neural stimulation dose.
Regarding claim 5, Ben-David discloses (col. 17, lines 31-65) providing instructions to the neural stimulation system for use by the neural stimulation system to deliver the user programmable neural stimulation dose of the neural stimulation therapy.
Regarding claim 6, Ben-David discloses (col. 17, lines 31-65) delivering a neural stimulation therapy to a target of a patient; and controlling delivery of the neural stimulation therapy to provide the neural stimulation dose.
Regarding claim 7, Ben-David discloses (col. 14, line 57-col. 15, line 58) sensing a physiological parameter indicative of heart rate changes, wherein the controlling delivery of the neural stimulation therapy includes increasing the neural stimulation dose when the sensed physiological parameter indicates a decreased heart rate.
Regarding claim 8, Ben-David discloses (col. 14, line 57-col. 15, line 58) sensing a physiological parameter indicative of heart rate changes, wherein the controlling delivery of the neural stimulation therapy includes increasing the neural stimulation dose when the sensed physiological parameter indicates an increased heart rate.
Regarding claim 9, Ben-David discloses (col. 29, lines 44-64) the controlling delivery of the neural stimulation therapy includes implementing a rate smoothing algorithm to slow a response time to a change in the sensed physiological parameter.
Regarding claim 10, Ben-David discloses (Figure 1) a neural stimulator (col. 14, lines 7-25) configured to provide a neural stimulation therapy with a neural stimulation dose, wherein: the system is configured to determine a total charge over a period of time for the neural stimulation dose of the neural stimulation therapy, and the system comprises: an interface configured to display a dose meter to provide an indicator of the total charge delivered over the period of time for the neural stimulation dose (col. 17, lines 22-65).
Regarding claim 11, Ben-David discloses (col. 17, lines 31-65) the indicator of the total charge delivered over the period of time for the neural stimulation dose is for a current user-programmable dose.
Regarding claim 12, Ben-David discloses (col. 17, lines 31-65) the indicator of the total charge delivered over the period of time for the neural stimulation dose is for a user-proposed dose.
Regarding claim 13, Ben-David discloses (col. 17, lines 31-65) the indicator of the total charge delivered over the period of time for the neural stimulation dose is for both a current user-programmable dose and the user-proposed dose.
Regarding claim 14, Ben-David discloses (col. 31, lines 33-53) the system includes a programming system configured for use by a user to program a value for a programmable neural stimulation dose, and the interface includes a dose programming interface, the system further comprising the neural stimulator, a memory configured to store the programmable neural stimulation dose, and a controller configured to control the neural stimulator to deliver the programmable neural stimulation dose of the neural stimulation therapy.
Regarding claim 15, Ben-David discloses (Figure 1) a non-transitory machine-readable medium including instructions, which when executed by a machine having a display, cause the machine to determine neural stimulation dosing for a neural stimulation system (col. 14, lines 7-25) configured to provide a neural stimulation therapy with a neural stimulation dose by: determining a total charge over a period of time for the neural stimulation dose of the neural stimulation therapy; and displaying a dose meter on the display to provide an indicator of the total charge delivered over the period of time for the neural stimulation therapy (col. 17, lines 22-65).
Regarding claim 16, Ben-David discloses (col. 17, lines 31-65) the instructions include instructions, which when executed by the machine, cause the machine to deliver a neural stimulation therapy to a target of a patient, and control delivery of the neural stimulation therapy to provide the neural stimulation dose.
Regarding claim 17, Ben-David discloses (col. 14, line 57-col. 15, line 58) the instructions include instructions, which when executed by the machine, cause the machine to sense a physiological parameter indicative of heart rate changes, wherein the control delivery of the neural stimulation therapy includes increase the neural stimulation dose when the sensed physiological parameter indicates a decreased heart rate.
Regarding claim 18, Ben-David discloses (col. 14, line 57-col. 15, line 58) the instructions include instructions, which when executed by the machine, cause the machine to sense a physiological parameter indicative of heart rate changes, wherein the control delivery of the neural stimulation therapy includes increase the neural stimulation dose when the sensed physiological parameter indicates an increased heart rate.
Regarding claim 19, Ben-David discloses (col. 29, lines 44-64) the instructions include instructions, which when executed by the machine, cause the machine to implement a rate smoothing algorithm to slow a response time to a change in the sensed physiological parameter.
Regarding claim 20, Ben-David discloses (col. 17, lines 31-65) the indicator of the total charge is for a current user programmable neural stimulation dose, or for a user proposed neural stimulation dose, or for both the current user programmable neural stimulation dose and the user proposed neural stimulation dose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792